               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 SUSAN M. BORN,

                      Plaintiff,
                                                   Case No. 17-CV-1783-JPS-JPS
 v.

 MILWAUKEE COUNTY,
                                                                    ORDER
                      Defendant.


       On November 21, 2018, Defendant filed a motion to dismiss this

action as a sanction for Plaintiff’s failure to meet her discovery obligations.

(Docket #45). One week later, Defendant filed a settlement report indicating

that this case had been settled. (Docket #49). The Court thus took no action

on the motion to dismiss and waited for a stipulation of dismissal.

However, on December 14, 2018, Defendant filed another motion, this time

seeking to extend the deadline for filing dispositive motions. (Docket #51).

Defendant explains that while Plaintiff had originally agreed to stipulate to

dismissal with Defendant waiving pursuit of costs, Plaintiff had changed

her mind and demanded over a million dollars to settle. (Docket #52). When

this was not forthcoming, Plaintiff tried to extort money from Defendant’s

counsel in exchange for dropping a bar complaint she filed against him. Id.

       This appalling conduct, combined with the unrebutted arguments in

Defendant’s motion to dismiss (Plaintiff never responded to the motion), is

more than an ample basis upon which to sanction Plaintiff with dismissal

of this action. Fed. R. Civ. P. 37; Civ. L. R. 41(c); Hoskins v. Dart, 633 F.3d

541, 543–44 (7th Cir. 2011). The Court will, therefore, grant Defendant’s

motion to dismiss and dismiss this action with prejudice. Whereas Plaintiff
could have escaped without paying Defendant’s costs had she continued

with the settlement, Defendant is now free to pursue those if it so chooses.

Defendant’s motion for an extension of the dispositive motion deadline will

be denied as moot.

      Accordingly,

      IT IS ORDERED that Defendant’s motion to dismiss (Docket #45)

be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Defendant’s motion for an

extension of time (Docket #51) be and the same is hereby DENIED as moot;

and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 28th day of December, 2018.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
